Opinion issued July 21,
2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00305-CV
———————————
In
re WEST AIRPORT HOMEOWNERS ASSOCIATION, INC., Relator

 

 
Original Proceeding on Petition for Writ of Injunction

 

 
 
MEMORANDUM OPINION
          Relator, West Airport Homeowners Association, Inc., has filed a petition
for writ of injunction in this Court.[1]
 See
Tex. R. App. P. 52.1.  Relator requests this Court to direct the
trial court “to stay its garnishment and enforcement proceedings.”[2]  
          We deny
relators’ petition for writ of injunction absent any showing of an effort to
supersede the county court judgment.  Accordingly,
the stay of the trial court’s garnishment proceedings is lifted.  See Tex. R. App. P. 52.10(b) (providing
that “[u]nless vacated or modified, an order granting temporary relief is
effective until the case is finally decided”).
PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




[1]
          In the body and prayer of its
petition, relator alternatively requests a writ of injunction or a writ of
prohibition.  However, relator entitles
its petition “Relator’s Petition for Writ of Injunction” and does not make
distinct arguments to support each type of relief requested.  In addition, relator has paid only one filing
fee.  Thus, we consider this original
proceeding to be a petition for writ of injunction.  


[2]           The
respondent is The Honorable Linda Storey, Presiding Judge of County Civil Court
at Law No. 3 of Harris County.  The
underlying suit is William Castellon v.
West Airport Homeowners Association, Inc., No. 982383 (County Civil Court
at Law No. 3, Harris County, Tex.).